USCA11 Case: 19-11074    Date Filed: 05/21/2021   Page: 1 of 2



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11074
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:97-cr-00099-WS-B-10



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MICHAEL JEROME FILES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (May 21, 2021)

Before JORDAN, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-11074       Date Filed: 05/21/2021   Page: 2 of 2



      In the district court, Michael Jerome Files requested a sentence reduction

under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

5222. The district court denied the motion, concluding that he was ineligible for a

sentence reduction. Files has appealed.

      When the district court denied Files’s motion, it did not have the benefit of

our decision in United States v. Jones, 962 F.3d 1290 (11th Cir. 2020). We do, and

now that we do, the government has conceded that Files is eligible for a sentence

reduction under § 404 of the First Step Act. Having reviewed Jones and the record

in this case, we accept the government’s concession, vacate the district court’s

orders denying a sentence reduction, and remand for further proceedings so that the

district court may decide whether to exercise its discretion under § 404 to award

Files a sentence reduction. See id. at 1304.

      VACATED and REMANDED.




                                          2